Citation Nr: 0309394	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
squamous cell carcinoma of the right lower lobe lung, post-
operative right lower lobectomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  This rating determination 
(1) decreased the veteran's rating for residuals of squamous 
cell carcinoma of the right lower lobe lung, post-operative 
right lower lobectomy, from 100 percent to 10 percent, 
effective September 1, 1998, and (2) denied the veteran's 
claim for a total disability rating due to individual 
unemployability resulting from service-connected disability.

The veteran testified at a hearing before RO personnel in 
November 1999.  A transcript of the hearing testimony has 
been associated with the claims file.

Subsequently, by means of an October 2000 rating decision, 
the RO increased the evaluation for the veteran's residuals 
of squamous cell carcinoma of the right lower lobe lung, 
post-operative right lower lobectomy to 30 percent, effective 
October 4, 2000.  Although the RO granted a higher evaluation 
for this disorder and the veteran did not disagree, since the 
highest possible evaluation was not granted, the evaluation 
issue remains within the Board's jurisdiction.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The case subsequently came before the Board in May 2002.  At 
that time, the Board determined that further development was 
still required to properly evaluate the veteran's residuals 
of squamous cell carcinoma of the right lower lobe lung, 
post-operative right lower lobectomy.  The Board undertook 
additional development with regard to this issue pursuant to 
38 C.F.R. § 19.9(a)(2)).

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  Also, the RO must notify the appellant 
of the applicable provisions of VCAA, including what evidence 
is needed to support the claim, what evidence VA will 
develop, and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claims on appeal, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims for (1) an increased 
rating for residuals of squamous cell 
carcinoma of the right lower lobe lung, 
post-operative right lower lobectomy, 
currently evaluated as 30 percent 
disabling, and (2) a total disability 
rating due to individual unemployability 
resulting from service-connected 
disability, taking into consideration the 
results of the February 2003 VA 
examination and any additional evidence 
obtained.  If the benefits sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




